Citation Nr: 9910119	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-11 627	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran has repeatedly alleged that he is unable to work 
as a result of bilateral retinal detachments, which he 
contends are service connected.  In a July 1998 letter, the 
RO advised the veteran that direct service connection for a 
left eye condition, as well as entitlement to compensation 
under 38 U.S.C.A. § 1151, had been denied in the past and 
that he must submit new and material evidence to reopen these 
claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Service connection is in effect for irritable colon 
syndrome, rated as 30 percent disabling; generalized anxiety, 
rated as 10 percent disabling; and postoperative residual 
scar of an appendectomy, rated as noncompensable.  His 
combined rating is 40 percent disabling.

3.  The veteran graduated from high school and last worked in 
January 1973 in quality review at a major manufacturing 
company.

4.  The veteran's service-connected disabilities do not 
prevent him from obtaining or maintaining any substantially 
gainful employment.



CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Factual Background

The veteran is service-connected for irritable colon 
syndrome, rated as 30 percent disabling; generalized anxiety, 
rated as 10 percent disabling; and postoperative residual 
scar of an appendectomy, rated as noncompensable.  His 
combined rating is 40 percent disabling.

During a September 1997 VA gastrointestinal examination, the 
veteran related that he had a history of irritable bowel 
syndrome and had developed bowel and bladder incontinence 2 1/2 
years prior to the examination.  He stated that his stomach 
symptoms had been asymptomatic except for occasional 
heartburn that was relieved by Maalox.  He denied any history 
of severe abdominal pain, vomiting or melena.  Objectively, 
bowel sounds were normal and there was no abdominal 
tenderness.  A rectal examination was negative.  The veteran 
wore a diaper for his bowel and bladder incontinence.  The 
diagnosis was: history of irritable bowel syndrome and 
incontinence of bowel and bladder.  An upper gastrointestinal 
(UGI) X-ray study conducted in October 1997 was normal.  An 
October 1997 barium enema study showed evidence of 
diverticula present in the middle third of the descending 
colon and in the sigmoid colon.  

During a December 1997 VA psychiatric examination, the 
veteran gave a history of retiring from his employment in 
1973 after 31 1/2 years of work.  He had been married for 57 
years and had two adult children.  He had graduated from high 
school.  He complained of feeling "lousy" and of being very 
nervous, anxious and restless.  He woke up every night.  He 
denied depression, suicidal or homicidal ideation, or 
delusions or hallucinations.  His affect was appropriate and 
he was oriented to time, place and person.  His memory for 
recent and remote events was limited and his judgment and 
insight were fair.  He was diagnosed with generalized anxiety 
disorder with a Global Assessment of Functioning (GAF) score 
of 50.  Other diagnoses included a history of irritable colon 
and a digestive system condition, as well as status post 
coronary artery bypass, history of hypertension, colitis and 
bilateral hearing loss.  His psychosocial stressors were 
assessed as severe and it was noted that he had had no 
gainful employment since 1973 due to his anxiety and medical 
problems, including status post coronary artery bypass.

VA treatment records dated from January 1996 to May 1998 show 
that the veteran was treated primarily for his non-service 
connected bilateral eye disability; his anxiety disorder and 
irritable bowel syndrome were noted on several occasions.  A 
January 1997 GI clinic progress note indicates that the 
veteran was seen for a follow-up appointment.  The examiner 
noted that, as far as his GI system was concerned, the 
veteran was doing fairly well.  

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than 100 percent if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran is service connected for irritable colon syndrome 
with duodenal ulcer which is evaluated at a 30 percent rating 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7319.  A 30 percent evaluation is warranted for severe 
disability with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
The veteran is currently receiving the highest schedular 
evaluation for this disability and the current medical 
evidence does not show that he has more than occasional 
episodes of abdominal stress.  

The veteran is also service connected for generalized anxiety 
disorder, rated as 10 percent disabling.  Under the general 
rating formula for mental disorders, a 10 percent evaluation 
is warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or the symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Although the most recent VA psychiatric evaluation shows a 
GAF score consistent with severe impairment, there was no 
evidence of a flattened affect, difficulty in understanding 
complex commands, affected speech or reduced reliability and 
productivity.  Moreover, the veteran has been able to 
maintain his marriage for 57 years.  It was finally noted 
that he had not been gainfully employed since 1973 due to his 
anxiety and other medical problems.  38 C.F.R. §§ 4.7, 4.130.  
While the evidence of record does indicate that the veteran's 
psychiatric disability causes impairment, it does not 
indicate that he is unemployable solely as a result of this 
disability.  

The veteran is also service connected for a postoperative 
residual scar of an appendectomy at a noncompensable rate.  
His appendectomy scar is rated analogously to a postoperative 
ventral hernia scar that provides a noncompensable evaluation 
for healed postoperative wounds with no disability.  There is 
no evidence that the veteran has any residual disability as a 
result of his appendectomy.  

His combined service- connected disability rating is 40 
percent.  See 38 C.F.R. §§ 4.25 (combined ratings table).  
Thus, the veteran does not have a 100 percent schedular 
rating and his combined service-connected rating does not 
meet the percentage criteria of 38 C.F.R. § 4.16(a).  
Therefore, the veteran does not meet the threshold 
requirements for a total compensation rating based on 
unemployability.  

The Board does not dispute the veteran's contention that he 
has been unable to maintain substantially gainful employment 
since 1973.  However, the question before the Board is 
whether the veteran's inability to obtain or maintain 
substantially gainful employment consistent with his 
education and industrial background is due solely to his 
service-connected disabilities.  There is no indication in 
the medical evidence or in any of the other evidence of 
record that any of the veteran's service-connected 
disabilities, other than his service-connected psychiatric 
disability, has played any significant role in his 
unemployability.  As discussed above, his service-connected 
irritable colon syndrome and residual appendectomy scar are 
not currently shown to be productive of significant symptoms 
or functional impairment.  Although the veteran's service-
connected psychiatric disability is symptomatic and 
productive of industrial impairment, as discussed in detail 
above, the disability is not shown to be of such a nature as 
to preclude the veteran from obtaining and maintaining 
employment.  

In sum, the Board is of the opinion that the preponderance of 
the evidence establishes that the service-connected 
disabilities are not sufficient by themselves to render the 
veteran unemployable.


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

